DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 29 December 2021 to the previous Office action dated 30 August 2021 is acknowledged. Pursuant to amendments therein, claims 1-10 and 17-25 are pending in the application.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 102 and 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the composition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6, 8-10, 17-21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malle (WO 2009/077620 A1; published 25 June 2009) in view of Chen et al. (US 2017/0348218 A1; published 07 December 2017; filed 16 June 2016) and Cohen et al. (US 2014/0200509 A1; published 17 July 2014).
	Malle discloses microbeads comprising crosslinked hyaluronic acid (claim 18) and lactose (claim 25) used in dermal filler (claim 40) wherein microbeads are microparticles or nanoparticles (page 6 lines 8-9) wherein the lactose acts as a stabilizer and is used in an amount of 0.001-99 wt% (page 8 lines 12-18).
	Malle does no disclose a material forming a soluble microneedle as claimed.
	Chen et al. discloses that microneedle patches are used for delivering hyaluronic acid to skin to improve the appearance of skin (abstract) such as reducing the appearance of wrinkles (paragraph [0061]).
	Cohen et al. discloses dissolvable microneedle arrays comprising cosmetic ingredients for insertion into skin (paragraph [0002]) wherein an applicator for applying cosmetic agents into human skin (i.e., a patch) comprises: (a) a base, (b) a plurality of dissolvable microneedles fixed to said base and projecting therefrom a distance sufficient to penetrate into the skin, said microneedles being made of a material that is capable of disintegration and dispersion into the skin, (c) a cosmetic agent carried by said microneedles for delivery by said microneedles into the skin, and (d) wherein said dissolvable microneedles are configured as a dissolvable exterior shell and said shell 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malle, Chen et al., and Cohen et al. by using the dissolvable microneedle array/applicator (i.e., patch) of Cohen et al. as discussed above to deliver the dermal filler of Malle as discussed above to skin to improve the appearance of the skin such as reducing the appearance of wrinkles, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to deliver the dermal filler to skin using a type of applicator suitable for delivering dermal filler to skin, given that Chen et al. teaches that microneedle patches are used for delivering hyaluronic acid to skin to improve the appearance of skin such as reducing the appearance of wrinkles, and given that the cosmetic ingredient in the microneedles of Cohen et al. may be an antiwrinkle ingredient and may be hyaluronic acid.
	Regarding the claimed recitation of the crosslinked hyaluronic acid in the filler particles being adapted to be swelled after intradermal or subcutaneous delivery of the filler particles, such is an inherent property of the particles of Malle as discussed above which contain crosslinked hyaluronic acid and lactose, as is noted in instant claim 8 
Regarding claims 4 and 17-18, although Cohen et al. does not disclose specific concentrations of cosmetic ingredients based on the weight of the microneedle, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the cosmetic effect such as anti-wrinkle effect of the product of Malle in view of Chen et al. and Cohen et al. as discussed above by varying the concentration of cosmetic ingredients therein including the concentrations of crosslinked hyaluronic acid and lactose sugar via routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that the concentration of crosslinked hyaluronic acid was known to affect filling and thus anti-wrinkle effect, and the concentration of lactose was known to affect stability as suggested by Malle.
Regarding claim 5, Malle discloses lactose in an amount of 0.001-99 wt%, and thus the crosslinked hyaluronic acid is 1-99.999 wt%, which results in a ratio of 0.001-99 : 1-99.999, which overlaps the claimed ratio of 1 : 0.00001 to 0.5, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the cosmetic effect such as anti-wrinkle effect of the product of Malle in view of Chen et al. and Cohen et al. as discussed above by varying the concentration of cosmetic ingredients therein including the concentrations of crosslinked hyaluronic acid and 
	Regarding claim 9, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include sufficient (i.e., an effective amount) dermal filler particles in the microneedle product of Malle in view of Chen et al. and Cohen et al. as discussed above to reduce skin wrinkles, with a reasonable expectation of success, given that Chen et al. suggests using microneedle patches for delivering hyaluronic acid to skin to reduce the appearance of wrinkles.
	Regarding claim 19, Malle discloses a lactose range of 0.001-99 wt% which overlaps the claimed range of 0.001-20 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claims 20-21, the microneedle height disclosed by Cohen et al. as discussed above of 100-1200 µm overlaps the claimed ranges of 10-2000 and 50-500, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claims 24-25, the exterior shell encapsulating the cosmetic agents as in Cohen et al. as discussed above satisfies the limitation in claim 24 of the agents dispersed between the materials forming the microneedle, and also satisfies the limitation in claim 25 of the agents being in a hole in the microneedle.

Claims 1-10 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malle in view of Chen et al. and Cohen et al. as applied to claims 1-6, 8-10, 17-21, and 24-25 above, and further in view of Shim et al. (US 2019/0117850 A1; published 25 April 2019; filed 05 April 2017).
	Malle, Chen et al., and Cohen et al. are relied upon as discussed above.
	Malle, Chen et al., and Cohen et al. do not disclose sodium carboxymethylcellulose as in claim 22 or plasticizer such as glycerin as in claims 7 and 23.
	Shim et al. discloses a microneedle structure for efficient skin perforation (title) wherein water-soluble polymers suitable for making dissolving microneedles include polyvinyl alcohol and hyaluronic acid and sodium carboxymethyl cellulose and mixtures thereof (paragraphs [0054]-[0056]) and wherein a plasticizer such as glycerin is added to the microneedle (paragraph [0057]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Malle, Chen et al., Cohen et al., and Shim et al. by including sodium carboxymethyl cellulose and hyaluronic acid and/or glycerin as in Shim et al. in the microneedles of Malle in view of Chen et al. and Cohen et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a mixture known to be used to form microneedles, because mixtures of polyvinyl alcohol and hyaluronic acid and sodium carboxymethyl cellulose are known to be used to form microneedles per Shim et al., and because the selection of a known material based on prima facie obviousness determination, and also to increase plasticity of the microneedles given that such is suggested by Shim et al.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617